Citation Nr: 0719920	
Decision Date: 07/03/07    Archive Date: 07/13/07	

DOCKET NO.  04-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic headaches. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of nasal fracture. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic neck disorder, to include degenerative joint disease 
of the cervical spine. 

4.  Entitlement to service connection for a chronic low back 
disability. 

5.  Entitlement to an evaluation in excess of 10 percent for 
trigonitis and epididymitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1946, and from October 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In a decision of April 1986, the Board denied entitlement to 
service connection for the residuals of nasal fracture and 
neck injury, as well as for chronic headaches.  In a 
subsequent decision of April 1987, the Board once again 
denied entitlement to service connection for the residuals of 
nasal fracture.  Both of those decisions have now become 
final.  Since the time of the April 1986 and April 1987 
decisions, the veteran has submitted additional evidence in 
an attempt to reopen his claims.  The RO found such evidence 
new, but not material, and the current appeal ensued.

As part of the current appeal, the RO has adjudicated the 
issue of service connection for chronic headaches on a 
de novo basis.  Despite the determination reached by the RO, 
the Board must first find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 5-92.  Because the RO has 
afforded the veteran a greater review on the merits of his 
claim than was otherwise warranted, the Board does not 
believe that the veteran will be prejudiced by deciding his 
case at this time on a new and material basis.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal as to the issues of 
service connection for a bilateral hip and/or knee 
disability.  Accordingly, these issues are not currently 
before the Board.  

Good or sufficient cause having been shown, the veteran's 
motion to advance his appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).  

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for a chronic neck 
disorder and the residuals of nasal fracture, as well as an 
increased evaluation for service-connected trigonitis and 
epididymitis is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In a decision of April 1986, the Board denied entitlement 
to service connection for a chronic headache disorder.

2.  Evidence received since the time of the Board's April 
1986 decision denying entitlement to service connection for a 
chronic headache disorder is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  A chronic headache disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
periods of active military service.

4.  A chronic low back disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  The decision of the Board in April 1986 denying the 
veteran's claim for service connection for a chronic headache 
disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Evidence received since the Board denied entitlement to 
service connection for a chronic headache disorder in April 
1986 is both new and material, and sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  A chronic headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA and 
private medical records; and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
headaches, as well as for a low back disability.  In 
pertinent part, it is contended that, while in service, the 
veteran sustained a blow to the head, resulting in his 
current headaches.  The veteran additionally argues that, on 
one occasion during his active military service, he fell 
while onboard ship, sustaining an injury to his lower back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Board notes that regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
chronic headaches was filed in February 2001, and, as such, 
the prior version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge, at 1356.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
13 Vet. App. 510, 513 (1992).  

In the present case, at the time of the April 1986 Board 
decision, it was noted that the veteran's service medical 
records were negative for the presence of chronic headaches.  
Moreover, a chronic headache disorder had not been 
established by the medical evidence of record.  Based on such 
evidence, the Board denied entitlement to service connection 
for chronic headaches.  That decision was adequately 
supported by and consistent with the evidence then of record, 
and is final.

Since the time of the April 1986 Board decision, the veteran 
has submitted additional evidence, consisting for the most 
part of VA and private treatment records and examination 
reports.  Those records show continuing complaints of 
recurrent headaches.  Moreover, at the time of a VA 
neurologic examination in October 2005, the veteran described 
his headaches as involving two separate manifestations.  The 
first was focused on the left temporal parietal area, and 
accompanied by a chronic sense of burning, with intermittent 
periodic "jolts" of stabbing pain which lasted for only a few 
seconds, followed by a dull ache which lasted for 
approximately four hours.  According to the veteran, during 
this period of time, he was incapacitated.  The second type 
of headache occurred at the base of the veteran's skull 
bilaterally, and was constant.  The veteran described this 
headache as a dull constant ache, for which he found it 
necessary to frequently move his head in order to obtain 
relief.  Following a physical examination of the veteran, it 
was the opinion of the examiner that the veteran suffered 
from two separate and distinct types of headaches.  The 
first, described only as a "headache," was of an unknown 
etiology.  The second, described as "headache number two" was 
felt most likely to be the result of mild occipital 
tendinitis.  Significantly, this represents the first time 
the veteran has received an actual diagnosis of a chronic 
headache disorder.  Such evidence is not only "new," but 
"material."  This is to say that, when taken in conjunction 
with other evidence of record, it provides, at a minimum, a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability."  Under the 
circumstances, the Board is of the opinion that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for chronic headaches has been 
presented, and the claim is, therefore, reopened.

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim, the Board must now turn to a de novo review of 
all pertinent evidence of record.  

In that regard, service medical records are entirely negative 
for history, complaints, or abnormal findings indicative of 
the presence of a chronic headache disorder.  At the time of 
service separation examinations in August 1946 and July 1951, 
neurologic evaluations were entirely within normal limits, 
and no pertinent diagnosis was noted.  While subsequent to 
service, the veteran complained of recurrent headaches, not 
until the time of the aforementioned VA neurologic 
examination in October 2005 (more than fifty years following 
the veteran's final discharge from service) did he receive an 
actual diagnosis of chronic headaches.  Significantly, during 
the course of that examination, it was noted that the 
veteran's service medical records failed to document any 
evidence of a concussion or other major head injury.  
Moreover, outside medical records covering the period from 
1987 to 2004 showed no reference to any headache problem or 
treatment for headaches.  VA medical records beginning in 
2002 contained no reference to headaches as a major problem, 
or any medical treatment therefor.  In the opinion of the 
neurologic examiner, there was "virtually nothing" in the 
veteran's medical record to support either the ongoing 
existence of headache problems or the etiology which the 
veteran claimed "brought them on."  Moreover, there was 
nothing in the veteran's service medical records to support a 
diagnosis of serious head injury or concussion.  Under the 
circumstances, it was the opinion of the examiner that it was 
"not likely" that the veteran's current headache problem had 
any relationship to his duty in the United States Navy.  

The Board acknowledges that, over the course of many years, 
the veteran has complained of recurrent and/or constant 
headaches.  Nonetheless, following a full review of all 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current headache problem, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
a chronic headache disorder must be denied.  

Turning to the issue of service connection for a chronic low 
back disorder, the Board notes that service medical records 
are entirely negative for evidence of any such disability.  
At the time of service separation examinations in August 1946 
and July 1951, the veteran's spine and musculoskeletal system 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  While in September 1984, more than 
30 years following the veteran's discharge from service, his 
private physician noted that he (i.e., the veteran) had a 
"long history" of back disability, no evaluation or treatment 
was rendered at that time.  In point of fact, the earliest 
clinical indication of the potential presence of a chronic 
low back disability is revealed by an undated statement from 
another of the veteran's private physicians, in which it was 
noted that the veteran had been treated since January of 1992 
(more than forty years postservice) for a "low back 
disability problem."  

The Board acknowledges that, during the course of the 
aforementioned statement, the veteran's private physician 
indicated that the veteran's low back problem had originated 
from a "fall while in the Navy."  However, that statement was 
clearly based solely on history provided by the veteran, 
rather than any other medical finding by the physician.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  In point of fact, during the course 
of VA outpatient treatment for an unrelated medical problem 
in March 2004, the veteran specifically denied any history of 
back injury.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed low back 
disability with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
a chronic low back disorder must be denied.  

With regard to the aforementioned issues, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of November 2002 and 
December 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection for chronic 
headache and low back disabilities, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, as well as 
various statements from the veteran's private physicians.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for a chronic headache disorder is denied.  

Service connection for a chronic low back disability is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of nasal fracture and a 
chronic neck disability (to include degenerative joint 
disease of the cervical spine), as well as an increased 
evaluation for service-connected trigonitis and epididymitis.  
In pertinent part, it is argued that the veteran's residuals 
of nasal fracture and chronic neck disability had their 
origin during the veteran's period or periods of active 
military service.  It is further contended that current 
manifestations of the veteran's service-connected trigonitis 
and epididymitis are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 10 percent schedular evaluation now 
assigned.  

In that regard, a review of the record raises some question 
as to the current severity of the veteran's service-connected 
genitourinary disability.  Significantly, at the time of a VA 
genitourinary examination in December 2002, the veteran 
complained of increased urinary frequency, stating that he 
"went to the bathroom" approximately fifteen times during the 
day and eight times at night.  Also noted were some problems 
with hesitancy.  According to the veteran, his urinary stream 
was slow, and he occasionally experienced some dysuria.  

On more recent VA genitourinary examination in June 2004, the 
veteran once again complained that his service-connected 
condition provoked "frequent urination" both day and night.  
According to the veteran, his bladder was very "sensitive," 
and he was unable to accumulate any urine without it 
necessitating his having to go to the bathroom.  Reportedly, 
the veteran found it necessary to urinate approximately seven 
times each night.  Also noted was significant urinary 
frequency during the daytime.  Noted during the course of 
examination was that the veteran had been scheduled for 
urometric flow studies later that same month, and that he had 
previously been diagnosed with benign prostatic hypertrophy 
and diabetes mellitus.  The pertinent diagnosis noted was 
urinary frequency with nocturia.  According to the examiner, 
the veteran had been diagnosed with several problems which 
might cause his urinary frequency, including benign prostatic 
hypertrophy and nocturia related to diabetes.  In the opinion 
of the examiner, it was not possible to examine the trigone 
of the veteran's bladder without flow studies and possible 
cystoscopy.  

Further review of the record would appear to indicate that, 
for reasons which are at this time unclear, the veteran never 
underwent the aforementioned urometric flow studies.  While 
in an addendum to the aforementioned examination, a VA nurse 
practitioner indicated that it was "unlikely" that the 
veteran's prostatic hypertrophy and urinary frequency were 
related to his service-connected trigonitis, that examination 
is now approximately three years old.  Moreover, as recently 
as April 2005, the veteran has complained of nocturia which 
occurs every hour, as well as diminished urinary stream.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for increase.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

As regards the veteran's claims for service connection for 
the residuals of nasal fracture and a chronic neck 
disability, review of the record fails to document that the 
veteran was ever provided with VCAA-complying notice with 
respect to those claims.  More specifically, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously-denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefit 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial(s).  

The observes that, while in correspondence of November 2002 
and December 2006, the RO provided notice as to the need for 
new and material evidence, that notice does not fully comply 
with the newly-specified criteria as noted in Kent, supra 
(i.e., the type of evidence which would be new and material 
based on the reasons for the prior denials).  Such notice 
must be provided to the veteran prior to a final adjudication 
of his current claims for service connection for the 
residuals of nasal fracture and a chronic back disability.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claims for service connection for the 
residuals of nasal fracture and a chronic 
neck disability, and which notifies him 
of the evidence and information necessary 
to establish his entitlement to the 
underlying claim for benefit sought, that 
is, service connection.  The veteran 
should additionally be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously-denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the veteran 
should be advised of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection which were found insufficient 
at the time of the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA urologic examination in 
order to more accurately determine the 
current severity of his service-connected 
trigonitis and epididymitis.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including urometric 
flow studies) should be performed.  
Following completion of the examination, 
the examining urologist should 
specifically comment regarding the 
presence (or absence) of any urinary 
frequency, obstructive voiding, and/or 
urinary tract infections.  Moreover, to 
the extent possible, the examiner should 
attempt to differentiate genitourinary 
symptomatology directly attributable to 
the veteran's service-connected 
trigonitis and epididymitis from that 
more likely the result of other, 
nonservice-connected conditions, such as 
benign prostatic hypertrophy or diabetes 
mellitus.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review was accomplished must be included 
in the examination report.

4.  The RO should then review the 
veteran's claims regarding whether new 
and material evidence has been submitted 
sufficient to reopen the previously-
denied claims for service connection for 
the residuals of nasal fracture and a 
chronic neck disability (to include 
degenerative joint disease of the 
cervical spine), along with entitlement 
to an evaluation in excess of 10 percent 
for trigonitis and epididymitis.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in December 2005.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


